Exhibit 10.4

WAIVER AND TERMINATION AGREEMENT

This Waiver and Termination Agreement (this “Agreement”) is executed as of this
     day of March 2009 by and between American Tower Corporation, a Delaware
corporation and its subsidiaries and affiliates (collectively the “Company”) and
                                         (“Employee,” and together with the
Company, the “Parties,” and each, a “Party”).

WHEREAS, pursuant to that certain letter dated                      (the
“Employment Letter”), the Company has agreed to provide certain benefits to the
Employee in the event the Employee’s employment is terminated by the Company in
certain circumstances;

WHEREAS, the Company has implemented the American Tower Corporation Severance
Program (the “Program”), which provides for certain benefits to eligible Company
employees in the event an employee’s employment is terminated by the Company in
certain circumstances;

WHEREAS, the rights provided for under the Program apply only to employees who
are not otherwise eligible for severance benefits under an individual agreement
with the Company;

WHEREAS, the Employee desires to waive all rights to the benefits afforded under
the Employment Letter in favor of the rights afforded under the Program and
terminate the Employment Letter in its entirety; and

WHEREAS, the Parties have agreed to the terms as set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:

 

1. To the extent the Employment Letter was a legally binding or enforceable
obligation of the Company, the Employee and the Company hereby agree to waive
the terms and conditions contained in the Employment Letter and to terminate the
Employment Letter in its entirety effective as of the date of this Agreement.
The Parties agree and acknowledge that the benefits provided for in this
Agreement replace and supersede in their entirety any and all benefits that may
have been afforded the Employee under the Employment Letter.

 

2. Effective as of the date of this Agreement, the Employee shall be considered
a Participant under the Program, as defined therein, and shall be eligible for
all benefits provided thereunder, subject to the terms and conditions thereof.

 

3. The Employee’s employment with the Company is considered at will, which means
that the Employee’s employment may be terminated at any time by the Company for
any reason, with or without advance notice. In the event the Employee’s
employment is terminated by the Company, the Employee shall be eligible to
receive only those benefits provided under the Program and only to the extent
the Employee satisfies the terms and conditions contained therein.

 

4. This Agreement shall be binding upon the Parties, their heirs, successors and
assigns, and may not be abandoned, supplemented, changed or modified in any
manner, orally or otherwise, except by an instrument in writing of concurrent or
subsequent date signed by a duly authorized representative of the Parties.

 

5. This Agreement shall be governed by and interpreted and construed in
accordance with the laws of the Commonwealth of Massachusetts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have hereunto executed this Waiver and
Termination Agreement on the date and year first above written.

 

EMPLOYEE

 

Name:

AMERICAN TOWER CORPORATION

 

By:

Its: